Motion Denied; Appeal Dismissed and Memorandum Opinion filed October 2, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                 NO. 14-12-00078-CV

                         LINDA BRUEGGEBORS, Appellant

                                           V.

                     KINGWOOD SENIOR VILLAGE, Appellee


                    On Appeal from the County Court at Law #4
                           Montgomery County, Texas
                         Trial Court Cause No. 11-25,852


                  MEMORANDUM                        OPINION


      This is an appeal from a judgment signed January 9, 2012. The clerk’s record was
filed March 21, 2012. No reporter’s record was filed.

      Appellant’s brief was originally due May 14, 2012. We granted three extensions
of time to file appellant’s brief until August 13, 2012. No brief was filed. On August
14, 2012, appellant filed a further request for extension of time to file her brief. On
August 23, 2012, the request was denied and appellant was ordered to file a brief with the
clerk of this court within thirty (30) days. Appellant was informed that if she did not
timely file the brief as ordered, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).

       On September 24, 2012, appellant filed another request to extend time to file her
brief. Appellant’s motion is denied.

       The appeal is ordered dismissed for want of prosecution.



                                            PER CURIAM


Panel consists of Justices Frost, Christopher, and Jamison.




                                             2